UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT Under The Securities Act of 1933 GEI Global Energy Corp. (Name of small business issuer in its charter) Nevada 27-3429931 (State or jurisdiction of incorporation ororganization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) GEI Global Energy Corp. 6060 Covered Wagon Trail Flint, Michigan 48532 (810) 610-2816 (Address and telephone number of Registrant’s principal executive offices) 10300 W. Charleston, Blvd. #13-56 Las Vegas, NV 89135 702-425-2873 (Name, address and telephone number of Registrant’s agent for service) Please send copies of all communications to: Joseph Lambert Pittera, Esq. Law Offices of Joseph Lambert Pittera 2214 Torrance Boulevard Torrance, California 90501 Telephone: (310) 328-3588 Facsimile No. (310) 328-3063 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Proposed Proposed Amount to Maximum Maximum Title of Each Class be Offering Aggregate Amount of of Securities to be Registered Price Offering Registration Registered Per Share ($) Price ($)(2) Fee($) Shares of Common Stock, $ Par Value $0.001 $ 0.90 $ $ 1 We are registering 17,000,000 shares of our common stock that we will sell to Kodiak Capital Group, LLC pursuant to an Investment Agreement entered into on April 9, 2014, which together shall have an aggregate initial offering price not to exceed $10,000,000. In the event the maximum aggregate offering price is reached, any remaining unsold shares shall be removed from registration. The proposed maximum offering price per share will be determined by the registrant in connection with the issuance of the securities registered hereunder. 2 The registration fee is calculated pursuant to Rule 457(c) of the Securities Act of 1933 based on the average of the high and low transaction prices on April 14, 2014. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.Neither we, nor the selling shareholders, may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and neither we, nor the selling stockholders, are soliciting offers to buy these securities in any state where the offer of sale is not permitted. PROSPECTUS GEI Global Energy Corp. 6060 Covered Wagon Trail Flint, Michigan 48532 (810) 610-2816 A Maximum of 17,000,000 Shares of Common Stock At $0.90 Per Share We are hereby registering 17,000,000 shares, representing approximately 26% of our fully-diluted outstanding common stock if warrants held by our directors are exercised and all shares are sold, for sale by Kodiak Capital Group, LLC, a Delaware limited liability company, pursuant to an Investment Agreement. The agreement allows us to require Kodiak to purchase up to $10,000,000 of our common stock. We are not selling any shares of common stock in the resale offering. We, therefore, will not receive any proceeds from the sale of the shares by a selling shareholder. We will, however, receive proceeds from the sale of securities to Kodiak pursuant to Put Notice(s) under the Investment Agreement. This offering will terminate on the earlier of (i) when all 17,000,000 shares are sold, (ii) when the maximum offering amount of $10,000,000 has been achieved, or (iii) on the date which is 18 months after the effective date hereof, unless we terminate it earlier. Investing in the common stock involves risks. GEI Global Energy Corp., Inc. is a development stage company with limited operations, limited income, and limited assets, and you should not invest unless you can afford to lose your entire investment. See “Risk Factors” beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Our common stock is governed under The Securities Enforcement and Penny Stock Reform Act of 1990, and as a result you may be limited in your ability to sell our stock. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934 and is listed on the OTCQB under the symbol “GEIG.” The closing price of our common stock as reported on the OTCQB on May 8, 2014, was $0.04. These shares may be sold by Kodiak from time to time in the over-the-counter market or other national securities exchange or automated interdealer quotation system on which our common stock is then listed or quoted, through negotiated transactions or otherwise at market prices prevailing at the time of sale or at negotiated prices. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to Company Per Share Maximum $ $ $ GEI Global Energy Corp. does not plan to use this offering prospectus before the effective date. Kodiak, and any participating broker-dealers, may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, or the “Securities Act,” and any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act. Kodiak will purchase the shares of our common stock for seventy -five percent (75%) of the lowest closing bid price of the common stock during the five consecutive trading days immediately following the date of our notice to Kodiak of our election to put shares pursuant to the Investment Agreement. Kodiak has informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Subject to Completion, Dated May , 2014 i ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus. Neither we, nor the selling shareholders have authorized anyone to provide you with different or additional information.We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This prospectus is not an offer to sell nor is it seeking an offer to buy shares of our common stock in any jurisdiction where the offer or sale is not permitted. The information contained in this prospectus is correct only as of the date of this prospectus, regardless of the time of the delivery of this prospectus or any sale of shares of our common stock. ii Table of Contents Table of Contents PROSPECTUS SUMMARY 1 CORPORATE INFORMATION 2 THE OFFERING 2 RISK FACTORS 3 RISKS ASSOCIATED WITH OUR COMPANY 3 RISKS ASSOCIATED WITH THIS OFFERING 5 RISKS RELATED TO OUR COMMON STOCK 7 USE OF PROCEEDS 9 INVESTMENT AGREEMENT 9 SELLING SECURITY HOLDERS 10 DETERMINATION OF OFFERING PRICE 11 PLAN OF DISTRIBUTIONINVESTMENT AGREEMENT 11 TERMS OF THE OFFERING 12 DESCRIPTION OF SECURITIES 12 Common Stock 12 Reverse Acquisition 12 Preferred Stock 12 Series A Convertible Super-Voting Preferred Stock 12 Non-Cumulative Voting 13 Cash Dividends 13 INTEREST OF NAMED EXPERTS AND COUNSEL 13 DESCRIPTION OF OUR BUSINESS 13 General Information 13 GEI GLOBAL ENERGY CORP. 13 Industry Background 14 Renewable Energy 14 Fuel Cell Systems 15 The Fuel Cell Market 16 The Addressable Fuel Cell Market 16 PRINCIPAL PRODUCT 16 Competition And Competitive Advantage 17 Sources And Availability Of Products 18 Dependence On One Or A Few Major Customers 18 Patents And Trademarks 18 Need For Any Government Approval Or Principal Products 18 Government And Industry Regulation 18 Environmental Laws 18 Employees And Employment Agreements 18 Organization Within The Last Five Years 18 Description Of Property 18 Legal Proceedings 18 iii Table of Contents MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 19 STOCK TRANSFER AGENT 21 FINANCIAL STATEMENTS 21 MANAGEMENT’S DISCUSSION AND ANALYSIS 21 GOING CONCERN 21 Fiscal Year Ended December 31, 2013, Compared to Fiscal Year Ended December 31, 2012 21 Liquidity and Capital Resources 22 PROPOSED MILESTONES TO IMPLEMENT BUSINESS OPERATIONS 22 CRITICAL ACCOUNTING POLICIES 23 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 26 BACKGROUND INFORMATION ABOUT OUR OFFICERS AND DIRECTORS 26 CORPORATE GOVERNANCE GUIDELINES 28 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 29 EXECUTIVE COMPENSATION 29 OPTION GRANTS 29 AGGREGATED OPTION EXERCISES AND FISCAL YEAR-END OPTION VALUE 29 LONG-TERM INCENTIVE PLAN (“LTIP”) AWARDS 30 COMPENSATION OF DIRECTORS 30 EMPLOYMENT CONTRACTS AND OFFICERS’ COMPENSATION 30 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 30 FUTURE SALES BY EXISTING STOCKHOLDERS 30 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 31 INDEMNIFICATION 31 AVAILABLE INFORMATION 31 EXPERTS 31 FINANCIALS 32 PART II – INFORMATION NOT REQUIRED IN PROSPECTUS II-1 Item 13.Other Expenses Of Issuance And Distribution II-1 Item 14.Indemnification Of Directors And Officers II-1 Item 15. Recent Sales Of Unregistered Securities II-2 Fiscal Year Ending December 31, 2014 II-2 Fiscal Year Ended December 31, 2013 II-2 Stock Issued for Services II-2 Stock Issued for Cash II-2 Stock Cancelled II-2 ITEM 16. EXHIBITS II-3 Exhibit 3.1-Amended Articles of Incorporation II-3 Exhibit 3.2-ByLaws II-3 Exhibit 23.1-Consent of Independent Auditor II-3 Exhibit 23.2-Consent of Counsel II-3 Exhibit 99.1-Subscription Agreement II-3 ITEM 17. UNDERTAKINGS II-3 iv Table of Contents PROSPECTUS SUMMARY You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus.In this prospectus, unless the context otherwise denotes, references to “we”, “us”, “our”, and “Company” are to GEI Global Energy Corp. GEI GLOBAL ENERGY CORP. COMPANY OVERVIEW – INCORPORATED 2013, STATE OF NEVADA GEI Global Energy Corp. (OTCQB: GEIG) designs, develops and manufactures fuel cell systems. The Company, formerly Suja Minerals Corporations is located in Flint, Michigan. GEI’s primary product offering is the X5 Smart Adaptable Fuel Cell Auxiliary Power Unit (GEI X5). The Auxiliary Power Unit (APU) can be sized to meet the power requirements for a number of applications. The GEI X5 fuel cell power system incorporates a high temperature polymer exchange membrane (PEM) fuel cell and a high density energy storage system. GEI technology allows the fuel cell to run on a variety of fuel types such natural gas, methane, propane and biofuels. Fuel cells require a constant source of fuel and will always provide power, and do not require re-charging like a battery.The GEI X5’s ability to convert multiple fuel sources to energy and combine with other type of power generating technologies such as Solar and Wind allows the technology to benefit from the existing logistics fuel infrastructure and enhances the value proposition for Solar and Wind by providing steady and consistent power for grid integration. This “hybrid” power architecture ensures the GEI X5 will remain cost competitive for world markets where natural gas is abundant combined with Solar and Wind. The Company intends to build fuel cells ranging from 2kW – 100 kW, and since the GEI X5 is scalable and stackable, the Company can build multi megawatt “hybrid” fuel cell power plants. Compared to fuel cell products manufactured by other companies that provide either back up power or power to a single application, the GEI fuel cell system is capable of providing primary power for homes and buildings. The GEI X5 battery or energy storage system provides smooth operations with instant start capability and responds to instant power demands. The Company intends to provide a single, robust and scalable technology that is adequate for multiple platforms and provides 7 economies of scale in design and manufacturing. With a multitude of applications and income generation possibilities, patent protection was and is a priority.Currently GEIG holds an exclusive license on one existing patent two pending patents held directly by Dr. Berry. The US: 7,843,185 Patent relates to Configurable Input High-Power DC-DC Converter(power management) and the two pending patents relate to its fuel cell bipolar plate for optimal uniform delivery of reactant gases and efficient water removal(thermal systems management).This includes its stack design and assembly of high temperature PEM fuel cells. An accumulation of patents and proprietary rights on related technologies will give GEIG a strong, competitive advantage over its competitors. The Company also owns the trademark – “Global Energy Innovation” Currently, the Company leases 2,500 sq.ft of office/ warehousing facilities in Flint, Michigan. It has a plan to acquire or lease an approximately 70,000 sq.ft building which will function as the United States assembly plant. For other regions, the Company will assemble units in partnership with local manufacturers. GEIG’s fuel cell technology can combine with renewable energy sources such as wind, solar and bio fuels. It has the potential for rural electrification in the US as well as for developing countries. This economical source of power is capable of providing electricity to 2.1 billion people in the world. Fuel cell technology has a potential for rural electrification both in the U.S. and for developing countries. This technology would allow the use of renewable energy around the clock regardless of location. This opportunity is capable of electrifying 2.1 billion people without electricity. GEIG expects to be fully operational in 2014. The Company intends to become the largest fuel cell auxiliary power provider with revenues of $150+ million in 5 years. The Company has put in place the ‘Blue Ocean’ strategy to build scalable and customer centric fuel cell power systems. The Michigan plant will provide employment as theCompany scales to build strategic partnerships to provide an end- to- end power solution. 1 Table of Contents CORPORATE INFORMATION Global Energy Innovations was incorporated within the State of Michigan in 2007 as a private company, and became a public company listed as GEI Global Energy Corp. (GEIG) August 15, 2013, through a reverse acquisition with the public company SUJA Minerals Corp. incorporated within the State of Nevada. Our corporate headquarters are located at 6060 Covered Wagon Trail, Flint, Michigan, 48532, and our telephone number is (810) 610-2816. Our website is http://www.geiglobal.com/. Information contained on our website is not incorporated into, and does not constitute any part of this Prospectus. THE OFFERING Following is a brief summary of this offering.Please see the Plan of Distribution section for a more detailed description of the terms of the offer. Securities Offered: Under the Investment Agreement, Kodiak has agreed to provide us with up to $10,000,000 of funding upon effectiveness of this prospectus; for which 17,000,000 shares of our common stock are being registered pursuant to this prospectus. During this period, we can deliver a put under the Investment Agreement by selling shares of our common stock to Kodiak and Kodiak will be obligated to purchase the shares. An individual put transaction must close before we can deliver another put notice to Kodiak. Offering Price Per Share: The purchase price per share of common stock will be set at seventy five percent (75%) of the lowest closing bid price of the common stock during the five consecutive trading days immediately following the date of our notice to Kodiak of our election to put shares pursuant to the Investment Agreement (i.e. 25% discount to market).The maximum offering price is $0.90 for the 17,000,000 for a maximum aggregate offering price of $15,300,000. · Offering Period: The shares are being offered for a period not to exceed December 31, 2015. · Company Proceeds: $10,000,000 maximum · Use of Proceeds: See Use of Proceeds · Shares Outstanding Before: · Shares Outstanding After: 2 Table of Contents RISKFACTORS Investment in the securities offered hereby involves certain risks and is suitable only for investors of substantial financial means. Prospective investors should carefully consider the following risk factors in addition to the other information contained in this prospectus, before making an investment decision concerning the common stock. RISKS ASSOCIATED WITH OUR COMPANY Damage to Brand Name Since fuel cell is relatively nascent and every new improvement is viewed with a certain amount of doubt, any fault in the working of the GEIG fuel cell power system could damage the Company’s brand name. Unauthorized Use of Intellectual Property The GEIG fuel cell system is a potential game changer in the energy industry. Likely competitors may very well duplicate the workings of the GEI X5 fuel cell technology. High Capital Requirements Significant capital will be required to build large scale production facilities once contracts with government and private parties are finalized. Lack of Profitable Operating History The Company does not have a history of profitable operation. There is no assurance that the Company will ever be profitable. The Company’s ability to achieve profitability will depend upon a number of factors, including, but not limited to, whether the Company: ● has funds available for working capital, project development and sales and marketing efforts; ● has funds for the continuous upgrading of its production operations and facilities; ● achieves the projected sales revenues; ● controls the Company’s operating expenses; ● continues to attract new business; ● withstands competition in the Company’s marketplace. Competition The Company’s competitors are rapidly changing and may be well capitalized and financially stronger than GEI Global Energy CorpOur competitors could reproduce the company’s business model without significant barriers to entry. The Company’s activities may require additional financing, which may not be obtainable. The Company had limited cash deposits. Based on the Company’s expectations as to future performance, the Company considers these resources and existing and anticipated credit facilities, to be adequate to meet the Company’s anticipated cash and working capital needs at least through December 31, 2014. The Company, however, expects to be able to raise capital to fund the Company’s operations, current and future acquisitions and investment in new program development. The Company may also need to raise additional capital to fund expansion of the Company’s business by way of one or more strategic acquisitions. Unless the Company’s results improve significantly, it is doubtful that the Company will be able to obtain additional capital for any purpose if and when necessary The Company depends heavily on the Company’s senior management who may be difficult to replace. The Company believes that the Company’s future success depends to a significant degree on the skills, experience and efforts of its Chairman, CEO and other key executives. Any of these executives would be difficult to replace. While all of them have incentives to remain with the Company such as stock equity and are not bound by employment contracts, there is no assurance that either of them will not elect to terminate their services to us at any time. Increasing the Company’s business depends on the Company’s ability to increase demand for the Company’s products and services. While the Company believes that there is a market for its planned increase in the Company’s products and services, there is no guarantee that the Company will be successful in its choice of product or technology or that consumer demand will increase as the Company anticipates. The Company’s ability to operate and compete effectively requires that the Company hires and retains skilled marketing and technical personnel, who have been in short supply from time to time and may be unavailable to us when the Company needs them. The Company’s business requires us to be able to continuously attract, train, motivate and retain highly skilled employees, particularly marketing and other senior management personnel. The Company’s failure to attract and retain the highly trained personnel who are integral to the Company’s sales, development and distribution processes may limit the rate at which the Company can generate sales. The Company’s inability to attract and retain the individuals the Company needs could adversely impact the Company’s business and the Company’s ability to achieve profitability. The company intends to mitigate this risk by purchasing business interruption insurance. 3 Table of Contents The Company may suffer from a business interruption and continuity of its ongoing operations might be affected. The Company’s ability to implement its business plans may be adversely affected by any business interruption that will affect the continuity of its operations. While the Company may take reasonable steps to protect itself, there could be interruptions from computer viruses, server attacks, network or production failures and other potential interruptions that would be beyond the Company’s reasonable control. There can be no assurance that the Company’s efforts will prevent all such interruptions. Any of the foregoing events may result in an interruption of services and a breach of the Company’s obligations to its clients and customers or otherwise have a material adverse effect on the business of the Company. Macro-economic factors may impede business, access to finance or may increase the cost of finance or other operational costs of the Company. Changes in the United States and global financial and equity markets, including market disruptions, interest rate fluctuations, or inflation changes, may make it more difficult for the Company to obtain financing for its operations or investments or increase the cost of obtaining financing.In the event that the Company is delayed in attaining its projections, borrowing costs can be affected by short and long-term debt ratings assigned by independent ratings agencies which are based, in significant part, on the Company’s performance as measured by credit metrics such as interest coverage and leverage ratios. Decrease in these ratios or debt ratings would increase the Company’s cost of borrowings and make it more difficult to obtain financing. There is a limitation on the officers and directors liability. The articles of the Company limit the personal liability of directors and officers for breach of fiduciary duty and the Company provides an indemnity for expenses and liabilities to any person who is threatened or made a party to any legal action by reason of the fact that the person is or was a director or officer of the Company unless the action of proven to that the person was liable to be negligent or misconduct in the performance of their duty to the Company. The loss of our key officers or directors may raise substantial doubt as to the continued viability of the Company. GEI Global Energy Corp.’s operations depend on the technical efforts of key officers and directors and the loss of their services may subsequently harm the company. Because of our new business model, we have not proven our ability to generate profit, and any investment in GEI Global Energy Corp. is risky. We have very little meaningful operating history so it will be difficult for you to evaluate an investment in our stock.We cannot assure that we will ever be profitable.Since we have not proven the essential elements of profitable operations, you will be furnishing venture capital to us and will bear the risk of complete loss of your investment in the event we are not successful. We may be unsuccessful in monitoring new trends. Our net revenue might decrease with time. Consequently, our future success depends on our ability to identify and monitor trends and the development of new markets. To establish market acceptance of a new technologies, we will dedicate significant resources to research and development, production and sales and marketing. We will incur significant costs in developing, commissioning and selling new products, which often significantly precedes meaningful revenues from its sale. Consequently, new business can require significant time and investment to achieve profitability. Prospective investors should note, however, that there can be no assurance that our efforts to introduce new products or other services will be successful or profitable. We may face distribution and product risks. Our future financial results depend in large part on our ability to develop relationships with our customers. Any disruption in our relationships with our future customers could adversely affect our financial performance. 4 Table of Contents We may face claims of infringement on intellectual property rights. Other parties may assert claims of ownership or infringement or assert a right to payment with respect to the exploitation of certain intellectual properties against us. In many cases, the rights owned or being acquired by us are limited in scope, do not extend to exploitation in all present or future uses or in perpetuity. We cannot assure you that we will prevail in any of these claims. In addition, our ability to demonstrate, maintain or enforce these rights may be difficult. The inability to demonstrate or difficulty in demonstrating our ownership or license rights in these technologies may adversely affect our ability to generate revenue from or use of these intellectual property rights. If our operating costs exceed our estimates, it may impact our ability to continue operations. We believe we have accurately estimated our needs for the next 18 months. It is possible that we may need to purchase additional equipment, hire additional personnel, and further develop new business ventures, or that our operating costs will be higher than estimated.If this happens, it may impact our ability to generate revenue and we would need to seek additional funding.We intend to establish our initial client base via existing relationships that our directors and officers have established in past business relationships.Should these relationships not generate the anticipated volume of business, any unanticipated costs would diminish our working capital. Competitors with more resources may force us out of business. Competition in our sectors of business come from a variety of factors, including quality, timely commissioning of new projects, product positioning, pricing and brand name recognition.The principal competitors for our business may do this better than we can. Each of these competitors has substantially greater financial resources than we do. New technologies may also present substantial competition. We may be unsuccessful in competing with these competitors, which may materially harm our business. GEI Global Energy Corp. may not be able to attain profitability without additional funding, which may be unavailable. GEI Global Energy Corp. has limited capital resources. Unless GEI Global Energy Corp. begins to generate sufficient revenues to finance operations as a going concern, GEI Global Energy Corp. may experience liquidity and solvency problems. Such liquidity and solvency problems may force GEI Global Energy Corp. to cease operations if additional financing is not available. RISKS ASSOCIATED WITH THIS OFFERING Existing stockholders may experience significant dilution from the sale of our common stock pursuant to the Kodiak Capital Group Investment Agreement. The sale of our common stock to Kodiak Capital Group, LLC in accordance with the Investment Agreement may have a dilutive impact on our shareholders. As a result, our net income per share could decrease in future periods and the market price of our common stock could decline. In addition, the lower our stock price is at the time we exercise our put options, the more shares of our common stock we will have to issue to Kodiak in order to exercise a put under the Investment Agreement. If our stock price decreases, then our existing shareholders would experience greater dilution for any given dollar amount raised through the Offering. The perceived risk of dilution may cause our stockholders to sell their shares, which may cause a decline in the price of our common stock. Moreover, the perceived risk of dilution and the resulting downward pressure on our stock price could encourage investors to engage in short sales of our common stock. By increasing the number of shares offered for sale, material amounts of short selling could further contribute to progressive price declines in our common stock. Kodiak Capital Group, LLC will pay less than the then-prevailing market price of our common stock which could cause the price of our common stock to decline. The purchase price per share of common stock will be set at seventy five percent (75%) of the lowest closing bid price of the common stock during the five consecutive trading days immediately following the date of our notice to Kodiak of our election to put shares pursuant to the Investment Agreement. The foregoing purchase price shall always remain within the range provided by the maximum offering price of $0.90 and the floor price established by the company for each put request. 5 Table of Contents Kodiak has a financial incentive to sell our shares immediately upon receiving the shares to realize the profit between the discounted price and the market price. If Kodiak sells our shares, the price of our common stock may decrease. If our stock price decreases, Kodiak may have a further incentive to sell such shares. Accordingly, the discounted sales price in the Investment Agreements may cause the price of our common stock to decline. Kodiak Capital Group, LLC has entered into similar agreements with other public companies and may not have sufficient capital to meet our put notices. Kodiak has entered into similar investment agreements with other public companies, and some of those companies have filed registration statements with the intent of registering shares to be sold to Kodiak pursuant to investment agreements. We do not know if management at any of the companies who have or will have effective registration statements intend to raise funds now or in the future, what the size or frequency of each put request would be, if floors will be used to restrict the amount of shares sold, or if the investment agreement will ultimately be cancelled or expire before the entire amount of shares are put to Kodiak. Although we do not have any control over the requests of these other companies, if Kodiak receives significant requests. However, Kodiak should have the financial ability to meet our requests if Kodiak establishes a reserve of funds in advance on our behalf. We are registering an aggregate of 17,000,000 shares of common stock to be issued under the Kodiak Investment Agreement. The sale of such shares could depress the market price of our common stock. We are registering an aggregate of 17,000,000 shares of common stock under the registration statement of which this Prospectus forms a part for issuance pursuant to the Kodiak Investment Agreement. The sale of these shares into the public market by Kodiak could depress the market price of our common stock. Liquidity on the OTCQB is limited, and the Company may be unable to obtain listing of the Company’s Common Stock on a more liquid market. The Company’s Common Stock will be quoted on the OTCQB, which provides significantly less liquidity than a securities exchange (such as the American or New York Stock Exchange) or an automated quotation system (such as the Nasdaq National or SmallCap Market). There is uncertainty that any of the Company’s securities will ever be accepted for listing on an automated quotation system or securities exchange. The Board of the Company has full discretion to reallocate the Proceeds. The Company intends to use the net proceeds from this offering for the purposes and in the amounts described ‘USE OF PROCEEDS’.The Company’s estimates of its allocation of the net proceeds of the offering are based upon the current state of its business operations, its current plans and current economic and industry conditions.These estimates are subject to change based on material factors such as delays in project development, unanticipated or changes in the level of competition, adverse market trends and new business opportunities. Thus the Company will have broad discretion to make material changes in the allocation of the proceeds. The Company’s Common Stock may be thinly traded, and the public market may provide little or no liquidity for holders of the Company’s Common Stock. Purchasers of shares of the Company’s Common Stock may find it difficult to resell their shares at prices quoted in the market or at all. There is currently a limited volume of trading in the Company’s Common Stock, and on many days there has been no trading activity at all. Due to the historically low trading price of the Company’s Common Stock, many brokerage firms may be unwilling to effect transactions in the Company’s Common Stock, particularly because low-priced securities are subject to an SEC rule that imposes additional sales practice requirements on broker-dealers who sell low-priced securities (generally those below $5.00 per share). The Company cannot predict when or whether investor interest in the Company’s Common Stock might lead to an increase in its market price or the development of a more active trading market or how liquid that market might become. The Company is making the offering on a best efforts basis and there is no assurance that the offering will be sold. There is no assurance that the Company’s offering will be sold, in whole or even in part. The proposed use of net proceeds assumes a sale of the full amount of the offering. Investors in this offering will bear a substantial risk of loss due to immediate and substantial dilution. The principal shareholders of GEI Global Energy Corp. own a majority of the outstanding shares of GEI Global Energy Corp. common stock. Further issues of stock will mean that shareholders may experience substantial “dilution.” Therefore, the investors in this offering will bear a substantial portion of the risk of loss. Please refer to the section titled “Dilution” herein. 6 Table of Contents Purchasers in this offering will have limited control over decision making because a small group of shareholders control a majority of shares issued and outstanding before and after this offering. Such concentrated control may also make it difficult for stockholders to receive a premium for their shares of the Company in the event the Company enters into transactions, which require stockholder approval. This concentration of ownership limits the power to exercise control by the minority shareholders. Investors may have difficulty liquidating their investment because GEI Global Energy Corp.’s stock will be subject to Penny Stock Regulation. The SEC has adopted rules that regulate broker/dealer practices in connection with transactions in penny stocks. The rules, in part, require broker/dealers to provide penny stock investors with increased risk disclosure documents and make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These heightened disclosure requirements may have the effect of reducing the number of broker/dealers willing to make a market in GEI Global Energy Corp. shares, thereby reducing the level of trading activity in any secondary market that may develop for GEI Global Energy Corp. shares. Consequently, customers in GEI Global Energy Corp. securities may find it difficult to sell their securities, if at all. RISKS RELATED TO OUR COMMON STOCK The market price of our common stock may be volatile and may be affected by market conditions beyond our control. The market price of our common stock is subject to significant fluctuations in response to, among other factors such as: · Variations in our operating results and market conditions specific to Fuel Cell Industry companies; · Announcements of innovations or new products or services by us or our competitors; · Operating and market price performance of other companies that investors deem comparable; · Changes in our board or management; · Sales or purchases of our common stock by insiders; · Commencement of, or involvement in, litigation; In addition, if the market for stocks in our industry or the stock market in general, experiences a loss of investor confidence, the market price of our common stock could decline for reasons unrelated to our business, financial condition or results of operations. If any of the foregoing occurs, it could cause the price of our common stock to fall and may expose us to lawsuits that, even if unsuccessful, could be costly to defend and a distraction to the board of directors and management. If we are unable to pay the costs associated with being a public, reporting company, we may not be able to continue trading on the Over the Counter Bulletin Board and/or we may be forced to discontinue operations. Our common stock is listed for trading on the OTCQB. We expect to have significant costs associated with being a public, reporting company, which may raise substantial doubt about our ability to continue trading on the OTCQB and/or continue as a going concern. Our ability to continue trading on the OTCQB and/or continue as a going concern will depend on positive cash flow, if any, from future operations and on our ability to raise additional funds through equity or debt financing. If we are unable to achieve the necessary product sales or raise or obtain needed funding to cover the costs of operating as a public, reporting company, our common stock may be deleted from the OTCQB and/or we may be forced to discontinue operations. Our principal stockholders have the ability to exert significant control in matters requiring stockholder approval and could delay, deter, or prevent a change in control of our company. Principal stockholders hold a considerable percentage of stock and have the ability to influence matters affecting our shareholders, including the election of our directors, the acquisition or disposition of our assets, and the future issuance of our shares. Because they control such shares, investors may find it difficult to replace our management if they disagree with the way our business is being operated. Because the influence by these shareholders could result in management making decisions that are in the best interest of those shareholders and not in the best interest of the investors, you may lose some or all of the value of your investment in our common stock. Investors who purchase our common stock should be willing to entrust all aspects of operational control to our current management team. 7 Table of Contents We do not intend to pay dividends in the foreseeable future. We do not intend to pay any dividends in the foreseeable future. We do not plan on making any cash distributions in the manner of a dividend or otherwise. Our Board presently intends to follow a policy of retaining earnings, if any. We have the right to issue additional common stock and preferred stock without consent of stockholders. This would have the effect of diluting investors’ ownership and could decrease the value of their investment. We are authorized to issue up to 1,400,000,000 shares of common stock, of which there are currently 48,614,969 shares issued and outstanding. In addition, our certificate of incorporation authorizes the issuance of shares of preferred stock, the rights, preferences, designations and limitations of which may be set by the Board of Directors. Our certificate of incorporation has authorized the issuance of up to 10,000,000 shares of preferred stock in the discretion of our Board. The shares of authorized but undesignated preferred stock may be issued upon filing of an amended certificate of incorporation and the payment of required fees; no further stockholder action is required. If issued, the rights, preferences, designations and limitations of such preferred stock would be set by our Board and could operate to the disadvantage of the outstanding common stock. Such terms could include, among others, preferences as to dividends and distributions on liquidation. Our common stock is governed under The Securities Enforcement and Penny Stock Reform Act of 1990. The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Such exceptions include any equity security listed on NASDAQ and any equity security issued by an issuer that has (i)net tangible assets of at least $2,000,000, if such issuer has been in continuous operation for three years, (ii)net tangible assets of at least $5,000,000, if such issuer has been in continuous operation for less than three years, or (iii)average annual revenue of at least $6,000,000, if such issuer has been in continuous operation for less than three years. Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. The forward looking statements contained in this Prospectus report may prove incorrect. This Prospectus contains certain forward-looking statements, including among others: (i) anticipated trends in our financial condition and results of operations; (ii) our business strategy for expanding distribution; and (iii) our ability to distinguish ourselves from our current and future competitors. These forward-looking statements are based largely on our current expectations and are subject to a number of risks and uncertainties. Actual results could differ materially from these forward-looking statements. In addition to the other risks described elsewhere in this “Risk Factors” discussion, important factors to consider in evaluating such forward-looking statements include: (i) changes to external competitive market factors or in our internal budgeting process which might impact trends in our results of operations; (ii) anticipated working capital or other cash requirements; (iii) changes in our business strategy or an inability to execute our strategy due to unanticipated changes in the biotechnology industry; and (iv) various competitive factors that may prevent us from competing successfully in the marketplace. In light of these risks and uncertainties, many of which are described in greater detail elsewhere in this “Risk Factors” discussion, there can be no assurance that the events predicted in forward-looking statements contained in this Prospectus will, in fact, transpire. 8 Table of Contents SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS We have made forward-looking statements in this Prospectus, including the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” that are based on our management’s beliefs and assumptions and on information currently available to our management. Forward-looking statements include the information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities, the effects of future regulation, and the effects of competition. Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or similar expressions. These statements are only predictions and involve known and unknown risks and uncertainties, including the risks outlined under “Risk Factors” and elsewhere in this Prospectus. Although we believe that the expectations reflected in our forward-looking statements are reasonable, we cannot guarantee future results, events, levels of activity, performance or achievement. We are not under any duty to update any of the forward-looking statements after the date of this Prospectus to conform these statements to actual results, unless required by law. USE OF PROCEEDS When all of the shares are sold the gross proceeds over a period of 18 months from this offering will be $10,000,000.Our management will have broad discretion to allocate the net proceeds from this offering. The primary use of funds will be to complete the development of the GEI X5 fuel cell technology, obtain North America, and European certifications, deploy pre-commercial field test units in the United States, Italy, India, and Asia, and build-out 5,000 sq. feet of manufacturing and final assembly space to launch global commercialization. Management will also look to structure the GEI Global subsidiary of GEI Global Holdings and Acquisitions. The subsidiary will seek strategic mergers and acquisitions of complementary technology to diversify revenue, to solidify the global supply chain, to manage competition, and to expand the capability of the GEI X5fuel cell power systems technology. Actual expenditures may vary from our estimates, but we expect to disburse the proceeds from this offering in the priority set forth below, within the first 18 months after successful completion of this offering: Proceeds to Us: $ Capital Equipment $ Personnel $ Certifications $ Field Test $ Auditing and Legal $ Brand Development and Marketing $ Operations & Supplies $ Facilities Expansion $ Acquisitions $ Reserve $ Total Net Proceeds $ INVESTMENT AGREEMENT On April 9, 2014, we entered into the Investment Agreement and a Registration Rights Agreement with Kodiak Capital Group, LLC in order to establish a possible source of funding for us. Under the Investment Agreement, Kodiak has agreed to provide us with up to $ 10,000,000 of funding upon effectiveness of this prospectus; for which 17,000,000 shares of our common stock are being registered pursuant to this prospectus. During this period, we can deliver a put under the Investment Agreement by selling shares of our common stock to Kodiak and Kodiak will be obligated to purchase the shares. A put transaction must close before we can deliver another put notice to Kodiak. 9 Table of Contents We may request a put by sending a put notice to Kodiak, stating the amount of the put. During the five trading days following a notice, we will calculate the amount of shares we will sell to Kodiak and the purchase price per share. The number of shares of Common Stock that Kodiak shall purchase pursuant to each put notice shall be determined by dividing the amount of the put by the purchase price. The purchase price per share of common stock will be set at seventy five percent (75%) of the lowest closing bid price of the common stock during the five consecutive trading days immediately following the date of our notice to Kodiak of our election to put shares pursuant to the Investment Agreement. The foregoing purchase price shall always remain within the range provided by the maximum offering price of $0.90 and the floor price established by the company for each put request. There is no minimum amount we can ‘put’ to Kodiak at any one time. Upon effectiveness of the Registration Statement, the Company shall deliver instructions to its transfer agent to issue shares of Common Stock to Kodiak free of restrictive legends on or before each closing date. Pursuant to the Investment Agreement, Kodiak and its affiliates shall not be issued shares of our common stock that would result in its beneficial ownership equaling more than 9.99% of our outstanding common stock. Kodiak will not enter into any short selling or any other hedging activities during the pricing period. On April 9, 2014, we entered into a Registration Rights Agreement with Kodiak requiring, among other things that we prepare and file with the SEC a Registration Statement on Form S-1 covering the shares issuable to Kodiak under the Investment Agreement. As per the Investment Agreement, none of Kodiak’s obligations thereunder are transferrable and may not be assigned to a third party. SELLING SECURITY HOLDERS The buying Shareholder is Kodiak Capital Group, LLC , a Delaware limited liability company. The purchase price per share of common stock will be set at seventy five percent (75%) of the lowest closing bid price of the common stock during the five consecutive trading days immediately following the date of our notice to Kodiak of our election to put shares pursuant to the Investment Agreement. The foregoing purchase price shall always remain within the range provided by the maximum offering price of $0.90 and the floor price established by the company for each put request. In connection with the Investment Agreement, we (i) paid to Kodiak $15,000 to cover their legal and administrative costs, (ii) issued to Kodiak an aggregate of 1,500,000 shares of our common stock, restricted in accordance with Rule 144, as a commitment for the investment. As of the date of this Prospectus, assuming a closing bid price of $0.45 per share, our maximum sales price to Kodiak would be $0.90 per share and we would have to issue approximately 17,000,000 shares of our common stock to receive the entire amount of $10,000,000. As of the date of this Prospectus, there are approximately 47,614,969 issued and outstanding shares of our common stock, of which, approximately 32,798,299 shares are held by non-affiliates. The Kodiak registration of 17,000,000 shares represents 35.7% of the total issued and outstanding shares, and 51.8% of the non-affiliate issued and outstanding shares. After the Kodiak registration and if all 17,000,000 million shares were issued, Kodiak’s ownership would represent 26.3% of the total issued and outstanding shares. However, we cannot sell shares to Kodiak if such shares would cause Kodiak to own more than 9.99% of our common stock. As a result, as of the date of this Prospectus, Kodiak cannot own more than approximately 6,461,496 shares after giving effect to that issuance to Kodiak. If our total number of outstanding shares of common stock increases, as it will as we sell shares to Kodiak under the Investment Agreement, then we would be able to sell more shares to Kodiak before reaching the 9.99% threshold. In the event gross proceeds reach $10,000,000 from the sale of less than 17,000,000 shares, the offering will end with no further shares sold. Our limited trading volume and price volatility is likely to inhibit Kodiak’s ability to resell shares we sell to them, which will negatively impact our ability to sell more shares to them. It is also likely that each sale will decrease our stock price which means subsequent sale may provide less proceeds per share that the previous sale. In addition, we have only registered 17,000,000 shares for resale by Kodiak. 10 Table of Contents Kodiak intends to sell up to 17,000,000 shares and is an “underwriter” within the meaning of the Securities Act of 1933, as amended, in connection with the resale of our common stock under the Investment Agreement. As of date of this Prospectus, Kodiak or its affiliates owns 1,500,000 shares of our common stock prior to the offering. After the offering is completed, unless they have sold some or all of the shares held as of the date hereof, Kodiak will continue to own 1,500,000 shares of our common stock. All of the shares held by the selling stockholders are restricted securities as that term is defined in Rule 144 promulgated under the Securities Act of 1933. DETERMINATION OF OFFERING PRICE The offering price of the 17,000,000 shares of common stock offered for sale at the maximum price of $0.90 per share bears no relationship to any objective criterion of value and bears no relationship to GEI Global Energy Corp.’s assets, book value, historical earnings, or net worth.In determining the offering price, management considered such factors as the prospects, if any, for similar companies, anticipated results of operations, present financial resources and the likelihood of acceptance of this offering.Accordingly, the offering price should not be considered an indication of the actual value of our securities. PLAN OF DISTRIBUTIONINVESTMENT AGREEMENT On April 9, 2014, we entered into the Investment Agreement and a Registration Rights Agreement with Kodiak Capital Group, LLC in order to establish a possible source of funding for us. Under the Investment Agreement, Kodiak has agreed to provide us with up to $10,000,000 of funding upon effectiveness of this prospectus; for which 17,000,000 shares of our common stock are being registered pursuant to this prospectus. During this period, we can deliver a put under the Investment Agreement by selling shares of our common stock to Kodiak and Kodiak will be obligated to purchase the shares. A put transaction must close before we can deliver another put notice to Kodiak. We may request a put by sending a put notice to Kodiak, stating the amount of the put. During the five trading days following a notice, we will calculate the amount of shares we will sell to Kodiak and the purchase price per share. The number of shares of Common Stock that Kodiak shall purchase pursuant to each put notice shall be determined by dividing the amount of the put by the purchase price. The purchase price per share of common stock will be set at seventy five percent (75%) of the lowest closing bid price of the common stock during the five consecutive trading days immediately following the date of our notice to Kodiak of our election to put shares pursuant to the Investment Agreement. The foregoing purchase price shall always remain within the range provided by the maximum offering price of $0.90 and the floor price established by the company for each put request. There is no minimum amount we can put to Kodiak at any one time. Upon effectiveness of the Registration Statement, the Company shall deliver instructions to its transfer agent to issue shares of Common Stock to Kodiak free of restrictive legends on or before each closing date. Pursuant to the Investment Agreement, Kodiak and its affiliates shall not be issued shares of our common stock that would result in its beneficial ownership equaling more than 9.99% of our outstanding common stock. Kodiak will not enter into any short selling or any other hedging activities during the pricing period. On April 9, 2014, we entered into a Registration Rights Agreement with Kodiak requiring, among other things that we prepare and file with the SEC a Registration Statement on Form S-1 covering the shares issuable to Kodiak under the Investment Agreement. As per the Investment Agreement, none of Kodiak’s obligations thereunder are transferrable and may not be assigned to a third party. FLOOR PRICE. The Company shall reserve the right to insert a Floor Price in the notice of draw down, if the Securities fall below the Floor Price during the Pricing Period, the Investor reserves the right to purchase any amount of the Securities, up to the Offering Amount (such that the total security ownership percentage is always less than 9.99% of the issued and outstanding shares), at the Floor Price. 11 Table of Contents TERMS OF THE OFFERING The Registrant intends to register 17,000,000 common shares at a maximum price of $0.90 per share for sale to Kodiak Capital. The Registrant shall receive $10,000,000 from the offering.The purchase price per share of common stock will be set at seventy five -percent (75%) of the lowest closing bid price of the common stock during the five consecutive trading days immediately following the date of our notice to Kodiak of our election to put shares pursuant to the Investment Agreement. DESCRIPTION OF SECURITIES Common Stock Our authorized capital stock consists of 1,400,000,000 shares of common stock, par value $0.001 per share.The holders of our common stock (i) have equal ratable rights to dividends from funds legally available therefore, when, as and if declared by our Board of Directors; (ii) are entitled to share in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; (iii) do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and (iv) are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. There are currently no outstanding option awards, but the Company has implemented an employee and consultant stock equity compensation plan through an S8 registration. There are currently 297 warrant awards outstanding. Each warrant is exercisable into one common share at a price of $126 per share for a period of five years. Reverse Acquisition OnAugust 15, 2013, Global Energy Innovation Inc. (“GEI”) signed a share purchase agreement (the “Acquisition”) with Suja Minerals Corp. (“Suja”), a public company incorporated in Nevada, United States, according to which Suja has acquired 100% of the 9,000,000 outstanding shares of GEI for $250,000 and 15,000,000 (75,000 post-split) shares of common stock of Suja and 2,500 shares of Series A Convertible Super-Voting Preferred Stock of Suja. Each share of preferred stock in the new company public Company, i.e. GEI GLOBAL ENERGY CORP., has a conversion rate of 1/1000 of the issued and outstanding common stock and the total carries 50% of the voting rights until converted.In addition, the Company’s President received a right to a royalty of 2.5% of sales up to $100,000,000 per year and 1.5% of sales over $100,000,000 per year for 10 years. Upon issuance of additional shares by the Company, the President, at his sole discretion, may be issued additional shares equal to a pro-rata percentage of the additional shares issued by the Company, effectively making these shares non-dilutable. This pro-rata percentage based on shares held by the President at the date of the transaction is 65.2%. Should these shares be sold or transferred, this provision will cease to be in effect. Preferred Stock We are authorized to issue 10,000,000 shares of preferred stock, $0.001 par value per share. The preferred stock may be divided into number of series as our board of directors may determine. Our board of directors is authorized to determine and alter the rights, preferences, privileges and restrictions granted to and imposed upon any wholly issued series of preferred stock, and to fix the number of shares of any series of preferred stock and the designation of any such series of preferred stock. Currently there are 2,500 shares of Series A Convertible Super-Voting Preferred Stock issued and outstanding. Series A Convertible Super-Voting Preferred Stock Our Board of Directors has designated a series of preferred stock entitled Series A Convertible Super-Voting Preferred Stock. Each of these preferred shares has a common stock conversion rate of 1/1000 of the total issued shares of the common stock of the Purchaser at the time of conversion.Furthermore, these preferred shares will at all times prior to their total conversion have a collective voting right equal to 50% of the total outstanding voting power of the corporation.As a result of the issuance to Dr. Berry of 2,500 shares of Series A Convertible Super-Voting Preferred Stock and 15,000,000 (75,000 post-split) shares (of a total 23,050,000 (115,250 post-split) issued and outstanding shares as of 9/16/2013) of the Company’s common stock, Dr. Berry has voting control of the Company, with the voting power to elect the Company’s Board of Directors. 12 Table of Contents Non-Cumulative Voting Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of our directors. Cash Dividends As of the date of this prospectus, we have not paid any cash dividends to stockholders.The declaration of any future cash dividend will be at the discretion of our Board of Directors and will depend on our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. INTEREST OF NAMED EXPERTS AND COUNSEL None of the below described experts or counsel have been hired on a contingent basis and none of them will receive a direct or indirect interest in the Company. Our audited financial statements for the period from inception to December 31, 2013 and reviewed by the Accountants for the period ended December 31, 2013, included in this prospectus has been audited by Manning Elliott LLP.We include the financial statements in reliance on their report, given upon their authority as experts in accounting and auditing. The Law Offices of Joseph L. Pittera, 2214 Torrance Boulevard, Suite 101, Torrance, California 90501, has passed upon the validity of the shares being offered and certain other legal matters and is representing us in connection with this offering. DESCRIPTION OF OUR BUSINESS General Information Global Energy Innovations was incorporated within the State of Michigan in 2007 as a private company, and became a public company listed as GEI Global Energy Corp. (GEIG) August 15, 2013, through a reverse acquisition with the public company SUJA Minerals Corp. incorporated within the State of Nevada. Our corporate headquarters are located at 6060 Covered Wagon Trail, Flint, Michigan, 48532, and our telephone number is (810) 610-2816. Our website is http://www.geiglobal.com/. Information contained on our website is not incorporated into, and does not constitute any part of this Prospectus. Our fiscal year-end is December 31. GEI GLOBAL ENERGY CORP. GEI Global Energy Corp. (OTCQB: GEIG) designs, develops and manufactures fuel cell systems. The Company, formerly Suja Minerals Corporation, is located in Flint, Michigan. GEI’s primary product offering is the X5 Smart Adaptable Fuel Cell Auxiliary Power Unit (GEI X5). The Auxiliary Power Unit (APU) can be sized to meet the power requirements for a number of applications. The GEI X5 fuel cell power system incorporates a high temperature polymer exchange membrane (PEM) fuel cell and a high density energy storage system. GEI technology allows the cell to run on a variety of fuel types such as solar energy, natural gas, ethanol, propane and biofuels. Fuel cells require a constant source of fuel.The GEI X5’s ability to convert multiple fuel sources to energy and combine with other type of power generating units such as Solar and Wind allows the technology to benefits from existing fuel infrastructure. This ensures the GEI X5 remains cost competitive in the United States where natural gas is abundant. The Company intends to build fuel cells ranging from 2kW – 100 kW. Since the GEI X5 is scalable and stackable, the Company can build multi megawatt fuel cell power plants. 13 Table of Contents Compared to fuel cell products manufactured by other companies that provide either back up power or power to a single application, the GEI fuel cell system is capable of providing primary power for homes and buildings. The GEI X5 battery or energy storage system provides smooth operations with instant start capability and responds to instant power demands. The Company intends to provide a single, robust and scalable technology that is adequate for multiple platforms and provides 7 economies of scale in design and manufacturing. With a multitude of applications and income generation possibilities, patent protection was and is a priority.Currently GEIG holds an exclusive license on one patent held by Dr. Berry and hold two pending patents held directly. The US: 7,843,185 Patent relates to Configurable Input High-Power DC-DC Converter(power management) and the two pending patents relate to its fuel cell bipolar plate for optimal uniform delivery of reactant gases and efficient water removal(thermal systems management).This includes its stack design and assembly of high temperature PEM fuel cells. An accumulation of patents and proprietary rights on related technologies will give GEIG a strong, competitive advantage over its competitors. The Company also owns the trademark – “Global Energy Innovation” Currently, the Company leases 2,500 sq.ft of office/ warehousing facilities in Flint, Michigan. It has a plan to acquire or lease an approximately 70,000 sq.ft building which will function as the United States assembly plant. For other regions, the Company will assemble units in partnership with local manufacturers. GEIG’s fuel cell technology can combine with renewable energy sources such as wind, solar and bio fuels. It has the potential for rural electrification in the US as well as for developing countries. This economical source of power is capable of providing electricity to 2.1 billion people in the world. Fuel cell technology has a potential for rural electrification both in the U.S. and for developing countries. This technology would allow the use of renewable energy around the clock regardless of location. This opportunity is capable of electrifying 2.1 billion people without electricity. GEIG expects to be fully operational in 2014. The Company intends to become the largest fuel cell auxiliary power provider with revenues of $150+ million in 5 years. The Company has put in place the ‘Blue Ocean’ strategy to build scalable and customer centric fuel cell power systems. The Michigan plant will provide employment as the Company scales to build strategic partnerships to provide an end- to- end power solution. Industry Background Renewable Energy The energy sector has faced two major issues in recent times. The first is the low supply of electricity at affordable prices.The second is the negative effect caused by current methods of electricity generation across the world. The rise in energy prices has been a major cause for worldwide concern, especially in less developed nations such as Pakistan. In May 2012, electricity generation in Pakistan was 8,200 megawatts (“MW”) while demand was 16,400 MW,1 resulting in many hours during the day during in which electrical service was unavailable. The detrimental effects of using conventional sources of energy production have increased at an alarming rate. Coal, oil, and natural gas-fired electrical plants and nuclear plants – polluting sources – produce around 81% of the world’s electrical energy.Hydro-electric plants, which are largely non-polluting, only produce around 13%.All other sources, such as solar and wind production, produce around 3%, combined. Across the world, the call for using renewable sources of energy for electricity generation has been increasing. However solar energy has to date been an expensive proposition with projections of 21 cents a kWh in 2016 compared to the relatively inexpensive conventional sources of electricity generation. Wind energy has failed in most regions due to unreliable supply. 14 Table of Contents The electricity generation industry is a multi- trillion dollar industry and as demand is projected to increase, the industry is certain to grow. However, the industry faces substantial wastage in terms of heat generation during production. Approximately 68 % of the fuel spent is wasted as heat and only about 30% energy in the fuel reaches the consumer after transmission losses. Hence improving efficiency in production can immediately improve the statistics for this multi-trillion dollar industry. The dynamics of the industry are such that they have led to a concentration of power in a few national energy production companies. Concentration, most of the times, is absolute since there is usually a single major producer in a local area. We believe that the size of the industry and the potential problems it is facing can lead to a more sustainable, cost effective and environmentally friendly alternative. The fuel cell industry will fill the gap for a cost effective and environmentally friendly electricity producer. The industry broke the $1 billion mark in revenues in 2012. In a report published by Markets and Markets, the fuel cell industry is expected to reach $2.5 billion by 2018 aided by the flexibility in size, power and varied applications that a fuel cell can be used.The fuel industry is affected by three major factors: 1. Requirement for resilient energy systems 2. Cost of conventional fuel sources 3. Government policies The driver for this growth has been the cost of hydrogen, which is the fuel source in a fuel cell. Hydrogen is growing because it is less expensive and abundant. However, the widespread adoption for fuel cell has not started since most firms are trying to develop a single product that can be the perfect fuel for electricity generation. With the breakthrough by Dr. Berry and his team in developing fuel cell systems that can be used in electricity generation, it is now possible to produce fuel cells at a reasonable cost. We believe this can lead to increase in demand for the Company’s products from sectors that earlier did not consider fuel cells a viable option. The current industry figures of an approximately $3 trillion energy market and the demand for roughly 50,000 gigawatts of fuel cells means there can be an initial demand for 50 million fuel cells of average capacity of 100kW. At a price of $500,000 per 100kW the retail market is estimated to be $250 trillion. Not only does the retail market dwarf the GDP of all countries, it also provides an insight into the subdued demand of the energy sector. The current emphasis on electricity generation via conventional sources has resulted in an insecure, inefficient and environmentally detrimental system. GEIG’s fuel cell systems have the potential to drive the market into an entirely new direction. The GEIG system can be economically produced, is scalable and does not tap into an electricity grid. Therefore, it eliminates most of the waste currently associated with electricity generation and distribution. Its ability to combine with other sources of renewable energy such as wind, solar, tidal and bio fuels can contribute massively to improvement of the economic and health conditions of a vast majority of the population. Fuel Cell Systems A fuel cell is a device that produces electricity using chemical reactions without any moving parts. Hydrogen forms the source fuel power, but the fuel cell also requires oxygen to produce electricity. Since electricity is created chemically in a fuel cell, fuel cells are not subject to thermodynamic laws that limit a conventional power plant. Hence, fuel cells are efficient in generating electricity at a greater efficiency of over 50% compared to other non-renewable sources of electricity generation such as internal combustion engine generators which have energy efficiency of approximately 10% to 20%. Fuel cells continue to generate electricity so long as they have a source of fuel. Therefore, the fuel cell requires refueling and not recharging. The chemical by-products of the fuel cell process are almost entirely CO2, water, and a small amount of NO. The waste heat from some cells can also be harnessed, which further improves system efficiency. In comparison, waste heat from conventional electricity generators is rarely used due to the carbon monoxide generated and inconsistent levels of heat produced 15 Table of Contents The Fuel Cell Market There has been significant advancement in the development of fuel cell technology. However there still remain a few critical barriers to mass market commercialization. The barriers include: · Lack of hydrogen infrastructure for fuel storage and distribution · Significantly high cost of ownership for fuel cell membranes due to use of precious metals · Diseconomies of scale for manufacturers in both membrane and component cost · Overall manufacturing cost due to lack of large volume applications · Lack of a single, robust fuel cell power systems that can cater to varied user requirements While commercialization of fuel cell systems is not yet a complete success, its potential benefits to the energy industry and users at large cannot be ignored. The Addressable Fuel Cell Market While the high cost of components and diseconomies of scale will continue until the time there is wide acceptance of fuel cells as a primary source of energy, GEIG with its X5 Smart Adaptable Fuel Cell Auxiliary Power Unit (the “GEI X5”) solves 2 crucial commercialization barriers. The GEI X5 provides for a fuel storage system as well as a fuel cell power system that can cater to varied user requirements. The GEI X5 uses a high temperature polymer electrolyte membrane (PEM) fuel cell and a high-energy density Nickel Metal Hydride (NiMH) battery. A typical fuel cell system has high energy density but lacks the peak power and load carrying capacities of a typical battery. The X5 hybrid system combines the qualities of both. The GEI X5 is easily scalable and can be custom sized to meet the requirements of any application. The battery in the X5 caters to instant power demands and enables smooth operations. During low power demand periods, the fuel cell charges the battery. Without a battery, a fuel cell system would be unable to satisfy different load demands and require different control strategies. The GEI X5 hybrid system, by combining the battery to the fuel cell, provides a simple and reliable control system. The GEI High Temperature PEM (HTPEM) provides solution to the problem of fuel storage. The HTPEM technology operates between temperatures of 160-180 degrees Celsius and extracts hydrogen from available infrastructure such as propane, natural gas, bio fuels, ethanol, methane, methanol and synthetic fuels. This ensures that the X5 fuel cell system is not limited by hydrogen availability. The HTPEM offers a multitude of advantages to the users. PRINCIPAL PRODUCT GEI X5 Smart Adaptable Fuel Cell Auxiliary Power Unit GEI’s primary product offering is the X5 Smart Adaptable Fuel Cell Auxiliary Power Unit (GEI X5). The Auxiliary Power Unit (APU) can be sized to meet the power requirements for a number of applications. The GEI X5 fuel cell power system incorporates a high temperature polymer exchange membrane (PEM) fuel cell and a high density energy storage system. GEI technology allows the cell to run on a variety of fuel types such as solar energy, natural gas, ethanol, propane and biofuels. Fuel cells require a constant source of fuel.The GEI X5’s ability to convert multiple fuel sources to energy and combine with other type of power generating units such as Solar and Wind allows the technology to benefits from existing fuel infrastructure. This ensures the GEI X5 remains cost competitive in the United States where natural gas is abundant. The Company intends to build fuel cells ranging from 2kW – 100 kW. Since the GEI X5 is scalable and stackable, the Company can build multi megawatt fuel cell power plants. Compared to fuel cell products manufactured by other companies that provide either back up power or power to a single application, the GEI fuel cell system is capable of providing primary power for homes and buildings. The GEI X5 battery or energy storage system provides smooth operations with instant start capability and responds to instant power demands. The Company intends to provide a single, robust and scalable technology that is adequate for multiple platforms and provides 7 economies of scale in design and manufacturing. 16 Table of Contents With a multitude of applications and income generation possibilities, patent protection was and is a priority.Currently GEIG holds an exclusive license on one patent held by Dr. Berry and hold two pending patents held directly. The US: 7,843,185 Patent relates to Configurable Input High-Power DC-DC Converter(power management) and the two pending patents relate to its fuel cell bipolar plate for optimal uniform delivery of reactant gases and efficient water removal(thermal systems management).This includes its stack design and assembly of high temperature PEM fuel cells. An accumulation of patents and proprietary rights on related technologies will give GEIG a strong, competitive advantage over its competitors. The Company also owns the trademark – “Global Energy Innovation” Currently, the Company leases 2,500 sq.ft of office/ warehousing facilities in Flint, Michigan. It has a plan to acquire or lease an approximately 70,000 sq.ft building which will function as the United States assembly plant. For other regions, the Company will assemble units in partnership with local manufacturers. GEIG’s fuel cell technology can combine with renewable energy sources such as wind, solar and bio fuels. It has the potential for rural electrification in the US as well as for developing countries. This economical source of power is capable of providing electricity to 2.1 billion people in the world. Fuel cell technology has a potential for rural electrification both in the U.S. and for developing countries. This technology would allow the use of renewable energy around the clock regardless of location. This opportunity is capable of electrifying 2.1 billion people without electricity. GEIG expects to be fully operational in 2014. The Company intends to become the largest fuel cell auxiliary power provider with revenues of $50+ million in 5 years. The Company has put in place the ‘Blue Ocean’ strategy to build scalable and customer centric fuel cell power systems. The Michigan plant will provide employment.The Company plans to build strategic partnerships to provide an end – to – end power solution Competition And Competitive Advantage GEI X5 has a strategic advantage in terms of systems integration and a robust design methodology. The design methodology has improved overall product quality. The X5 has a significant advantage over other fuel cell systems through the use of HTPEM fuel cell stacks which increase power density by 25% due to more efficient flow distribution and thermal management. This also results in a higher tolerance for impurities such as CO and sulfur in the fuel source while providing the capability to use logistically inexpensive fuels such as low sulfur diesel, propane, methanol, ethanol, and bio-diesel fuels. Due to the varied application of the GEI fuel cell systems, the Company faces competition from a number of companies. However, many of them do not currently pose a significant threat due to the technological advantage the Company has over them. Plug Power Systems: Low temperature fuel cell operate on pure hydrogen designed for fork lift trucks. They are not a direct competitor to GEI due to its limited market segment, its low temperature technology and limited scope for expansion. Clear Edge Power: California based high temperature 5kW fuel cells operating on natural gas and focused on residential customers.Applications are limited by its inability to meet power demand spikes created by every day household appliances. GEI possesses competitive advantages due to greater perceived system flexibility. Nordic Power Systems: European based high temperature 1kW fuel cells operating on low sulfur diesel fuel. Nordic has lower operating efficiencies and low volume production compared to GEIG. UltraCell Power: Portable high temperature 25kW fuel cells operating on reformed methanol.UltraCell Power target market and large cell size is a significant barrier. Bloom Energy: We believe Bloom could be a serious competitor in the large stationary and base load stationary markets.However GEIG fuel cell systems operate at a much lower temperature compared to Bloom’s core fuel cell which operate at 800C and are less responsive to spike in operating loads. Further their current manufacturing process is expensive. 17 Table of Contents Sources And Availability Of Products Products are readily available from the vendors evaluated to accommodate short term objectives. Equipment production can be increased with relatively short notice. The product supply chain is well established with at least two suppliers for each core component. GEI Global Energy Corp. has also established an international supply chain partner via Hong Kong and formed a JV partnership denoted as GEI ASIA. Dependence On One Or A Few Major Customers GEI Global Energy Corp. is not dependent on one or a few major customers. Patents And Trademarks GEI Global Energy Corp. currently holds the U.S. copyright for the company name “GEI Global Energy Innovations”. Currently GEIG holds an exclusive license on one patent held by Dr. Berry and holds two pending patents held directly. The US: 7,843,185 Patent relates to Configurable Input High-Power DC-DC Converter(power management) and the two pending patents relate to its fuel cell bipolar plate for optimal uniform delivery of reactant gases and efficient water removal(thermal systems management).This includes its stack design and assembly of high temperature PEM fuel cells. An accumulation of patents and proprietary rights on related technologies will give GEIG a strong, competitive advantage over its competitors. Need For Any Government Approval Or Principal Products It will be required to obtain UL and EC certifications for commercialization for U.S. and European markets. Government And Industry Regulation We will be subject to federal laws and regulations that relate directly or indirectly to our operations including securities laws.We will also be subject to common business and tax rules and regulations pertaining to the operation of our business. Environmental Laws Our operations are not subject to environmental laws and regulations. Employees And Employment Agreements GEI Global Energy Corp. currently has three (3) full-time employees. Organization Within The Last Five Years GEI Global Energy Corp. has not formed any new organizations within the last 5 years Description Of Property GEI Global Energy Corp. leases 3,000 sq. ft. of space in Flint, Michigan and serves as office, testing, and final assembly. Lease rates are $5,080 per month. Legal Proceedings We are not involved in any pending legal proceeding nor are we aware of any pending or threatened litigation against us. 18 Table of Contents In the ordinary course of business, we are from time to time involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations. However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS No public market currently exists for shares of our common stock.Following completion of this offering, we intend to apply to have our common stock listed for quotation on the Over-the-Counter Bulletin Board. Penny Stock Rules The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks.Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). A purchaser is purchasing penny stock that limits the ability to sell the stock.The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act.The shares will remain penny stocks for the foreseeable future.The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment.Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act.Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: ● Contains a description of the nature and level of risk in the market for penny stock in both Public offerings and secondary trading; ● Contains a description of the broker or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the Securities Act of 1934, as amended; ● Contains a brief, clear, narrative description of a dealer market, including “bid” and “ask” price for the penny stock and the significance of the spread between the bid and ask price; ● Contains a toll-free number for inquiries on disciplinary actions; ● Defines significant terms in the disclosure document or in the conduct of trading penny stocks; and ● Contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation. ● The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: ● The bid and offer quotations for the penny stock; ● The compensation of the broker-dealer and its salesperson in the transaction; ● The number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and ● Monthly account statements showing the market value of each penny stock held in the customer’s account. 19 Table of Contents In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgement of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement.These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules.Therefore, stockholders may have difficulty selling their securities. REPORTS We are subject to certain reporting requirements and will furnish annual financial reports to our stockholders, certified by our independent accountants, and will furnish un-audited quarterly financial reports in our quarterly reports filed electronically with the SEC.All reports and information filed by us can be found at the SEC website, www.sec.gov. 20 Table of Contents STOCK TRANSFER AGENT Our transfer agent will be: VStock Transfer, 77 Spruce Street Suite 200, Cedarhurst, New York 11516 FINANCIAL STATEMENTS Our fiscal year-end is December 31.We intend to provide financial statements audited by an Independent Registered Accounting Firm to our shareholders in our annual reports.The audited financial statements for the years ended December 31, 2013 and 2012 are included. MANAGEMENT’S DISCUSSION AND ANALYSIS The following discussion and analysis is intended as a review of significant factors affecting our financial condition and results of operations for the periods indicated.The discussion should be read in conjunction with our consolidated financial statements and the notes presented herein.In addition to historical information, the following Management's Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those anticipated in these forward-looking statements as a result of certain factors discussed in this annual report. MANAGEMENT’S PLAN OF OPERATION The following discussion of our financial condition, changes in financial condition and results of operations for the period ended December 31, 2013, should be read in conjunction with our audited financial statements and related notes for the period ended December 31, 2013. The analysis of new business opportunities will be undertaken by or under the supervision of the officers and directors of the Company. The Company has unrestricted flexibility in seeking, analyzing and participating in potential business opportunities. GOING CONCERN The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of its new business opportunities.Management has plans to seek additional capital through one of more private placement and public offering of its common stock. These conditions will enhance the Company's ability to continue as a going concern. These financial statements do not include any adjustments that might arise from this uncertainty. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. Fiscal Year Ended December 31, 2013, Compared to Fiscal Year Ended December 31, 2012 The Company did not generate any revenues for the years ended December 31, 2013 and 2012. Selling, general and administrative expenses increased to $442,469 from $6,348 for the years ended December 31, 2013 and 2012, respectively. The increase in our selling, general and administrative expenses are related to the salaries of management of $103,129 , business development of $147,635, professional fees of $116,029, rent of $45,450 and office expense of $30,220 in the year ended December 31,2013 compared to a total of $6,348 in the year ended December 31, 2012. 21 Table of Contents Interest expense increased to $79,433 from $78,822 for the year ended December 31, 2013 and 2012, respectively. Our interest expense increased as a result of interest and accretion on convertible promissory notes and other borrowings outstanding throughout the year. Depreciation expense increased to $9,838 from $1,530 for the year ended December 31, 2013 and 2012, respectively. Our depreciation expense increased as a result of the increase in our leasehold improvements to our warehouse. Liquidity and Capital Resources We expect to incur substantial expenses and generate significant operating losses as we continue to grow our operations, as well as incur expenses related to operating as a public company and compliance with regulatory requirements. We have an accumulated deficit at December 31, 2013 of $3,697,339 and need additional cash flows to maintain our operations. We depend on the continued contributions of our executive officers to finance our operations and need to obtain additional funding sources to explore potential strategic relationships and to provide capital and other resources for the further development and marketing of our products and business. We expect our cash needs for the next 12 months to be $850,000 to fund our operations. The ability of the Company to continue its operations is dependent on the successful execution of management’s plans, which include expectations of raiding debt or equity based capital until such time that funds from operations are sufficient to fund working capital requirements. The Company may need to incur additional liabilities with related parties to sustain the Company’s existence. There is no assurance that such funding, if required will be available to us or, if available, will be available upon terms favorable to us. Cash flows from operations. Our cash (used in) operating activities were ($413,185) and ($23,495) for the years ended December 31, 2013 and 2012, respectively. The increase in cash used in operations was primarily attributable to the increase of general and administrative expenses in 2013 as compared to the 2012 period. Cash flows from investing activities. Our cash (used in) investing activities were ($219,688) and ($0.00) for the years ended December 31, 2013 and 2012, respectively. The increase in cash used in investing activities was the purchase of equipment for our demonstration asset and lease hold improvements in our warehouse. Cash flows from financing activities. Cash by provided by financing activities was $638,329 and $9,437 for the years ended December 31, 2013 and 2012, respectively. We received cash from advances of $674,500, proceeds from convertible debt of $32,500, and proceeds from the sale of our common stock of $67,500 for year ended December 31, 2013. During the year ended December 31, 2013, received $2,500 and repaid $110,742 from our CEO.We repaid our loan to the City of Flint Michigan and accrued interest of $35,429 for the year ended December 31, 2013. PROPOSED MILESTONES TO IMPLEMENT BUSINESS OPERATIONS The following milestones are estimates only.The working capital requirements and the projected milestones are approximations only and subject to adjustment based on costs and needs of the Company, and market conditions of the media and broadcasting industry, none of which can be forecast exactly. The costs associated with operating as a public company are included in our budget.Management will be responsible for the preparation of the required documents to keep the costs to a minimum. GEI Global Energy Corp. has already achieved initial milestones associated with design, development and launch of a new product, all of which are familiar to the company and its management team. These include: · Design and prototype of integrated oil base steam reforming technology. · Design and prototype of scalable and distributed command and control imbedded microprocessor hardware and software. · Design and prototype of efficient fuel cell power system integrated thermal management system. 22 Table of Contents CRITICAL ACCOUNTING POLICIES A. Nature of Business GEI Global Energy Corp. is a Fuel Cell Company incorporated in the state of Nevada in 2013. The Company was formed to develop to commercialize fuel cell power systems technology developed by Dr. K. J. Berry, GEI Chairman and CEO. B. Basis Of Accounting Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid instruments purchased with an original maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. Stock-Based Compensation The Company accounts for share based payments in accordance with ASC 718, Compensation - Stock Compensation, which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on the grant date fair value of the award. In accordance with ASC 718-10-30-9, Measurement Objective – Fair Value at Grant Date, the Company estimates the fair value of the award using a valuation technique. For this purpose, the Company uses the Black-Scholes option-pricing model. The Company believes this model provides the best estimate of fair value due to its ability to incorporate inputs that change over time, such as volatility and interest rates, and to allow for actual exercise behavior of option holders. Compensation cost is recognized over the requisite service period, which is generally equal to the vesting period. Upon exercise, shares issued will be newly issued shares from authorized common stock. ASC 505, "Compensation-Stock Compensation", establishes standards for the accounting for transactions in which an entity exchanges its equity instruments to non-employees for goods or services. Under this transition method, stock compensation expense includes compensation expense for all stock-based compensation awards granted on or after January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of ASC 505. Fair Value of Financial Instruments Under FASB ASC 820-10-05, the Financial Accounting Standards Board establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, prepaid expenses and accrued expenses reported on the balance sheet are estimated by management to approximate fair value primarily due to the short term nature of the instruments. The Company had no items that required fair value measurement on a recurring basis. Basic and Diluted Loss Per Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss adjusted on an “as if converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For the periods presented, potential dilutive securities had an anti-dilutive effect and were not included in the calculation of diluted net loss per common share. Stock-Based Compensation The Company adopted FASB guidance on stock based compensation upon inception at May 10, 2010. Under FASB ASC 718-10-30-2, all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. The Company recognized $1,469,257 and $-0- of compensation expense related to common stock warrants issued for services for the years ended December 31, 2012 and 2011, respectively. 23 Table of Contents Revenue Recognition Sales on fixed price contracts are recorded when services are earned, the earnings process is complete or substantially complete, and the revenue is measurable and collectability is reasonably assured. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue from sales in which payment has been received, but the earnings process has not occurred. No sales have yet commenced. Research and Development Expenses We anticipate incurring significant research and development expenses in the future as we discover, develop, and bring to market new products and treatments. We do not currently have an estimate of those costs because we do not know the extent or scope of products that we may be able to develop. We have not estimated the amount nor timing of costs, internal or external, that we expect to incur on any of our major research and development projects because we do not have the financial capital necessary to hire consultants and financial analysts necessary to do so. We do intend, in the future at a time when we are more comfortably capitalized, to prepare thorough estimates. There are significant risks associated with developing projects on schedule and within budget, including but not limited to capital funding, loss of market share, and unforseen product liability. To date, we have spent a total of $112,488 developing the patents, consisting of $46,591 of patent application related fees and $78,404 of research and development costs . Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance is provided for significant deferred tax assets when it is more likely than not, that such asset will not be recovered through future operations. Uncertain Tax Positions In accordance with ASC 740, “Income Taxes” (“ASC 740”), the Company recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be capable of withstanding examination by the taxing authorities based on the technical merits of the position. These standards prescribe a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. These standards also provide guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. Various taxing authorities periodically audit the Company’s income tax returns. These audits include questions regarding the Company’s tax filing positions, including the timing and amount of deductions and the allocation of income to various tax jurisdictions. In evaluating the exposures connected with these various tax filing positions, including state and local taxes, the Company records allowances for probable exposures. A number of years may elapse before a particular matter, for which an allowance has been established, is audited and fully resolved. The Company has not yet undergone an examination by any taxing authorities. The assessment of the Company’s tax position relies on the judgment of management to estimate the exposures associated with the Company’s various filing positions. Recently Issued Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income , to improve the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in the ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: ● Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period; and ● Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. 24 Table of Contents The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). The amendments are effective for reporting periods beginning after December 15, 2012, for public companies. Early adoption is permitted. The adoption of ASU No. 2013-02 did not have a material impact on our financial position or results of operations. In January 2013, the FASB issued ASU No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities , which clarifies which instruments and transactions are subject to the offsetting disclosure requirements originally established by ASU 2011-11. The new ASU addresses preparer concerns that the scope of the disclosure requirements under ASU 2011-11 was overly broad and imposed unintended costs that were not commensurate with estimated benefits to financial statement users. In choosing to narrow the scope of the offsetting disclosures, the Board determined that it could make them more operable and cost effective for preparers while still giving financial statement users sufficient information to analyze the most significant presentation differences between financial statements prepared in accordance with U.S. GAAP and those prepared under IFRSs. Like ASU 2011-11, the amendments in this update will be effective for fiscal periods beginning on, or after January 1, 2013. The adoption of ASU 2013-01 did not have a material impact on our financial position or results of operations. In October 2012, the FASB issued Accounting Standards Update ASU 2012-04, “Technical Corrections and Improvements” in Accounting Standards Update No. 2012-04. The amendments in this update cover a wide range of Topics in the Accounting Standards Codification. These amendments include technical corrections and improvements to the Accounting Standards Codification and conforming amendments related to fair value measurements. The amendments in this update will be effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04 did not have a material impact on our financial position or results of operations. In August 2012, the FASB issued ASU 2012-03, “Technical Amendments and Corrections to SEC Sections: Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin (SAB) No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22 (SEC Update)” in Accounting Standards Update No. 2012-03. This update amends various SEC paragraphs pursuant to the issuance of SAB No. 114. The adoption of ASU 2012-03 did not have a material impact on our financial position or results of operations. In July 2012, the FASB issued ASU 2012-02, “Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment” in Accounting Standards Update No. 2012-02. This update amends ASU 2011-08, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment and permits an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles - Goodwill and Other - General Intangibles Other than Goodwill . The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. The adoption of ASU 2012-02 did not have a material impact on our financial position or results of operations. In December 2011, the FASB issued ASU 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05. This update defers the requirement to present items that are reclassified from accumulated other comprehensive income to net income in both the statement of income where net income is presented and the statement where other comprehensive income is presented. The adoption of ASU 2011-12 did not have a material impact on our financial position or results of operations. In December 2011, the FASB issued ASU No. 2011-11 “Balance Sheet: Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). This Update requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. The amended guidance is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. This accounting pronouncement did not have a material impact on our financial position or results of operations. 25 Table of Contents CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There are no disagreements between the company and with either its accountants or auditors. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Directors of the corporation are elected by the stockholders to a term of three (3) years and serve until a successor is elected and qualified.Officers of the corporation are appointed by the Board of Directors to a term of one year and serves until a successor is duly appointed and qualified, or until he or she is removed from office.The Board of Directors has no nominating, auditing or compensation committees. The name, age and position of our officer and director is set forth below: Name Age First Year as Director Position Dr. K. J. Berry 58 Chairman and CEO Dave Namenye 62 Director The term of office of each director of the Company ends at the next annual meeting of the Company's stockholders or when such director's successor is elected and qualifies.No date for the next annual meeting of stockholders is specified in the Company's bylaws or has been fixed by the Board of Directors.The term of office of each officer of the Company ends at the next annual meeting of the Company's Board of Directors, expected to take place immediately after the next annual meeting of stockholders, or when such officer's successor is elected and qualifies. Directors are entitled to reimbursement for expenses in attending meetings and receive 25,000 common shares annually if they receive no other compensation. Directors who are employees may receive compensation for services other than as director. During the year ended December 31, 2013 no compensation has been paid to directors for services. BACKGROUND INFORMATION ABOUT OUR OFFICERS AND DIRECTORS The following information sets forth the backgrounds and business experience of the executive officers and directors: K. J. Berry, Ph.D., P.E. Chairman and CEO, and Director Dr. Berry is principal owner and founder of Global Energy Innovations, Inc. (GEI). Dr. Berry served as Professor and Head of the Department of Mechanical Engineering at Kettering University, formerly GMI Engineering & Management Institute for 17 years. While attending GMI (1973-1979) Dr. Berry worked as a co-op Durability & Test Engineer for Detroit Diesel. Upon graduation and during his MSU graduate school studies, Dr. Berry worked in advanced product research to advance the state-of-the-art for diesel engine development and performance. Dr. Berry has a Ph.D in Mechanical Engineering from Carnegie Mellon University. Dr. Berry was appointed to the Eugene W. Kettering Chair of Power Engineering in 2002 for his leadership in developing state-of-the-art engineering laboratories, for his vision and foresight, and for developing one of the largest and strongest undergraduate mechanical engineering programs in the nation. In 2005 Dr. Berry received the Automation Alley Emerging Leader Award for his visionary efforts. Dr. Berry has received advanced academic leadership and administrative training through the Harvard University Institutes for Higher Education, and is a registered professional engineer with the State of Michigan. Jeff Berkowitz (JB) VP New Markets and Global Acquisitions Mr. Berkowitz has been a consultant for an array of public companies as well as private companies striving to become public since 1997. His specialties include Mergers and acquisitions, asset purchases, consulting, negotiating, strategic planning, crisis management, public relations, and venture capital funding. He was a funding liaison for many banking institutions, brokers and private lenders throughout his tenure as a real estate investor and general contractor. 26 Table of Contents Dave Namenye, Director Mr. Namenye has over 20 years in manufacturing quality control and IS9000 certification and documentation development. He also has extensive experience in corporate and employee training. MANAGEMENT STAFF Aravind S Krishna Systems Engineer Mr. Aravind S Krishna’s serves as GEI’s Fuel Cell Systems Design Engineer and has a current background in Body sealing for water and air leaks at Chrysler LLC. Past experience includes development of Hybrid Vehicles and Fuel cell powered vehicles from Kettering University, design, development, and releasing of automotive components like Rear Axles, Front Cradles, LCA, Ladder Frames, and Sheet-metal components at Magna. Jeremy Gnida Systems Analyst Mr. Jeremy Gnida serves as GEI’s lead Systems Analysis, and has been a Fuel Cell Lab Technician at the Kettering University Fuel Cell Research Center from 2006-2013. He also has served as an Alternative Energy System Technician at Kettering University for Select Engineering Services for 2 years. He was Electronics/Hardware Technician at the Delphi Electronic Systems (Trialon Corporation) and was a Radar Maintenance Journeyman, US Air Force. From 1991 to 2000 and was stationed in San Antonio and Italy. Mr Gnida completed Community College of the Air Force, 58 credit hours toward A.A.S in Electronics in 1999 and has a number of other educational trainings as well. BOARD OF ADVISORS Timothy Skillman, Financial Advisor With over 20 years of experience in working with financially and operationally challenged companies, Mr. Skillman has specialized in developing, financing, and implementing performance improvement and growth strategies for manufacturing, distribution and service companies. His areas of expertise include: process improvement, cash flow improvement; organizational design and employee productivity within the company. Mr. Skillman is also adept at managing relationships with key external constituents during the transition. Mr. Skillman has held several key management positions in his career including, Chief Executive Officer of Ditech.com, Chief Operating Officer of Mortgage Corporation of America, and Chief Restructuring Officer of Performance Transportation Services. Mr. Skillman and two partners founded an asset‐based finance company, focused on providing working capital and equipment loans to manufacturing companies. Under the guidance of the founding partners, the firm grew to $1.5 billion in assets before being sold Mr. Skillman’s prior experience includes 13 years as a commercial banker, including six years working with high‐volume and job shop manufacturing and engineering companies, principally focused in the supply chain to major consumer durable goods manufacturers. For four years, Mr. Skillman managed banking relationships with the energy industry. Mr. Skillman’s clients included transportation and Power Production projects as well as oil and gas production and refining companies. Mr. Skillman is a Certified Turnaround Professional and is a member of the Board of Advisors of The Receivables Exchange and the Board of Advisors of the City of Los Angeles Minority Business Development Agency. He is a past member of the Board of Directors of the Association of Certified Turnaround Professionals, and past Chairman and President of the Michigan Environmental Trust, Ltd. Mr. Skillman earned a Bachelor’s degree in Geography and a Master’s degree in Corporate Finance and Marketing from the University of Michigan. 27 Table of Contents Antonio M. Reis Research Engineer (Consultant) Mr. Antonio M. Reis served as GEI Chief Research Engineer from 2008-2012, and currently provides on-going consulting. He was a Fuel Cell System Test Engineer for 2 years at Oorja Protonics, Fremont, CA. Before, he was a Senior Research and Test Engineer at Schatz Energy Research Center (SERC), Arcata, CA. He was also a Lecturer for the Spring 2006 Semester at the ERE Department, Humboldt State University, Arcata, CA and has an exemplary record as an Infantryman (Airborne) in the United States Army. Mr Reis has completed his B.S., Environmental Resources Engineering from Humboldt State University in 2001. He also has authored a number of publications and reports. Abdrahamane Traore (Consultant) Systems Engineer Mr. Abdrahamane Traore served as Systems Engineer at GEI Global Energy Corp. Before, he was a Mechatronics Engineer - Electric Energy Management GroupChrysler Group LLC. He has been the Program Administrator at Kettering University, and currently is a Ph.D. candidate at Wayne State University pursuing Nanotechnology and Sensor development. He was the Lead Research Assistant at the Center for Fuel Cell Systems & Powertrain Integration. He was the Engineering Co-op - Electronics Research & Development Division at Emerson Climate Technologies Inc. He has completed his M.Sc. Degree in Engineering from Kettering University. Joseph L. Pittera GEI Global Corporate Council Joseph Pittera currently practices law in the State of California where he maintains a practice that specializes in issues of corporate and security law. Mr. Pittera has served as President of Integrated Health Care, Inc. and later served as President of Access TradeOne.com, Inc. (NASD Symbol “GMKT”) where he currently serves as Secretary of the Company. Mr. Pittera has a Bachelor’s degree in International Politics from The American University in Washington, D.C. along with a Master’s degree in international politics and law. Mr. Pittera graduated with a JD from The Washington College of Law at American University in 1991 and was admitted to practice law in the State of California. In addition Mr. Pittera is admitted to practice before the Federal Courts of the Central and Southern Districts of California. Having grown up in Switzerland, Mr. Pittera speaks German, French, Italian and Spanish fluently. Pamela Jo Thompson GEI Global Accounting Consultant Pamela Jo Thompson has been Consultant to publicly traded companies, principal outside accountant and/or Chief Financial Officer, Treasurer, Secretary, Board of Director, and principle accountant to a number of companies for 28 years. She has been Tax Specialist – Expatriate Division, Tokyo, Japan - Arthur Andersen and Senior Tax Accountant – Pannell Kerr Forrester, LLP/Mukai Greenlee & Co. She has been a Tax Specialist – Eide, Bailey & Company – Mansberger, Patterson & Co. and the Staff Auditor – ArthurAndersen. She has authored a number of featured articles and publications. She is a member of the Arizona Society of Certified Public Accountants, Association of Certified Fraud Examiners, Arizona Association of Certified Fraud Examiners & Member of the Multiple Joys: Parents of Triplets, Quads and Quints. She is a Certified Public Accountant licensed in Arizona and is a Bachelor of Science in Accounting from Minnesota State University - Moorhead 1986. CORPORATE GOVERNANCE GUIDELINES Our Board has long believed that good corporate governance is important to ensure that we are managed for the long-term benefit of our stockholders. Our common stock is not currently quoted on any listed exchange. However, our Board believes that the corporate governance rules of NASDAQ and AMEX represent good governance standards and, accordingly, during the past year, our Board has continued to review our governance practices in light of the Sarbanes-Oxley Act of 2002, the new rules and regulations of the Securities and Exchange Commission and the new listing standards of NASDAQ and AMEX, and it has implemented certain of the foregoing rules and listing standards during this past fiscal year. 28 Table of Contents SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers, and persons who own more than ten percent of our common stock, to file with the Securities and Exchange Commission initial reports of ownership and reports of changes of ownership of our common stock.Officers, directors and greater than ten percent stockholders are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. We intend to ensure to the best of our ability that all Section 16(a) filing requirements applicable to our officers, directors and greater than ten percent beneficial owners are complied with in a timely fashion. EXECUTIVE COMPENSATION Currently, our officers and directors receive no compensation, other than shares of common stock for services during the development stage of our business operations.Officers and directors are reimbursed for any out-of-pocket expenses that are incurred on the Company’s behalf.In the future, we may approve payment of salaries for officers and directors, but currently, no such plans have been approved.We also do not currently have any benefits, such as health or life insurance, available to our employees. On December 5, 2013 the Board of the Directors authorized the annual issue of 25,000 common shares to directors serving without compensation SUMMARY COMPENSATION TABLE Annual Compensation Long-Term Compensation Name and Principal Position Year Salary Bonus Stock Awards Option Awards ($) Non-Equity Incentive (#) Deferred Comp Earnings ($) All Other($) Dr. K. J. Berry Chief Executive Officer, Chairman, President, and Director $ 103,129 - Dave Namenye Director - OPTION GRANTS There have been no individual grants of stock options to purchase our common stock made to the executive officer named in the Summary Compensation Table. AGGREGATED OPTION EXERCISES AND FISCAL YEAR-END OPTION VALUE There have been no stock options exercised by the executive officer named in the Summary Compensation Table. 29 Table of Contents LONG-TERM INCENTIVE PLAN (“LTIP”) AWARDS There have been no awards made to a named executive officer in the last completed fiscal year under any LTIP. COMPENSATION OF DIRECTORS Directors are permitted to receive fixed fees and other compensation for their services as directors.The Board of Directors has the authority to fix the compensation of directors.No amounts have been paid to, or accrued to, our director in such capacity. EMPLOYMENT CONTRACTS AND OFFICERS’ COMPENSATION Since the date of incorporation August 15, 2013, the Companyhas two (2) paid full time employees, six (6) paid part-time consultants, and Dr. Berry (Chairman and CEO) who agreed to deferred compensation. The Board of Directors will determine future compensation and, as appropriate, employment agreements executed.We do have an employment agreement in place with our Chairman and CEO. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of the date of this prospectus, the total number of shares owned beneficially by our directors, officers and key employees, individually and as a group, and the present owners of 5% or more of our total outstanding shares.The table also reflects what the percentage of ownership will be assuming completion of the sale of all shares in this offering, which we cannot guarantee.The stockholders listed below have direct ownership of their shares and possess sole voting and dispositive power with respect to the shares. Percent of Class Title of Class Name, Title and Address of Beneficial Owner of Shares (1) Amount of Beneficial Ownership (2) Before Offering After Offering (3) Common K. J. Berry 25.2 (non-dilution) Wall Street Marketing All Officers and Directors as a Group 1.The address of each executive officer and director is c/o GEI Global Energy Corp., 6060 Covered Wagons Trail, Flint, Michigan 48532 2.As used in this table, “beneficial ownership” means the sole or shared power to vote, or to direct the voting of, a security, or the sole or share investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of a security). 3.Assumes the sale of the maximum amount of this offering (17,000,000 shares of common stock) by GEI Global Energy Corp.The aggregate amount of shares to be issued and outstanding after the offering is 64,614,969 FUTURE SALES BY EXISTING STOCKHOLDERS Further new issues of stock unless registered will be restricted securities, as that term is defined in Rule 144 of the Rules and Regulations of the SEC promulgated under the Act.Under Rule 144, such shares can be publicly sold, subject to volume restrictions and certain restrictions on the manner of sale, commencing one year after their acquisition.Any sale of shares held by the existing stockholders (after applicable restrictions expire) and/or the sale of shares purchased in this offering (which would be immediately resalable after the offering), may have a depressive effect on the price of our common stock in any market that may develop, of which there can be no assurance. 30 Table of Contents CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS We do not currently have any conflicts of interest by or among our current officer, director, key employee or advisors.We have not yet formulated a policy for handling conflicts of interest, however, we intend to do so upon completion of this offering and, in any event, prior to hiring any additional employees. INDEMNIFICATION Pursuant to the Articles of Incorporation and By-Laws of the corporation, we may indemnify an officer or director who is made a party to any proceeding, including a lawsuit, because of his position, if he acted in good faith and in a manner he reasonably believed to be in our best interest.In certain cases, we may advance expenses incurred in defending any such proceeding.To the extent that the officer or director is successful on the merits in any such proceeding as to which such person is to be indemnified, we must indemnify him against all expenses incurred, including attorney’s fees.With respect to a derivative action, indemnity may be made only for expenses actually and reasonably incurred in defending the proceeding, and if the officer or director is judged liable, only by a court order.The indemnification is intended to be to the fullest extent permitted by the laws of the State of Nevada. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers and controlling persons pursuant to the provisions above, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities, other than the payment by us of expenses incurred or paid by one of our directors, officers, or controlling persons in the successful defense of any action, suit or proceeding, is asserted by one of our directors, officers, or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification is against public policy as expressed in the Securities Act, and we will be governed by the final adjudication of such issue. AVAILABLE INFORMATION We have filed a registration statement on Form S-1, of which this prospectus is a part, with the U.S. Securities and Exchange Commission.Upon completion of the registration, we will be subject to the informational requirements of the Exchange Act and, in accordance therewith, will file all requisite reports, such as Forms 10-K, 10-Q, and 8-K, proxy statements, under Section 14 of the Exchange Act and other information with the Commission.Such reports, proxy statements, this registration statement and other information, may be inspected and copied at the public reference facilities maintained by the Commission at 100 Fifth Street NE, Washington, D.C. 20549.Copies of all materials may be obtained from the Public Reference Section of the Commission’s Washington, D.C. office at prescribed rates.You may obtain information regarding the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The Commission also maintains a Web site that contains reports, proxy and information statements and other information regarding registrants that file electronically with the Commission at http://www.sec.gov. EXPERTS The audited financial statements GEI Global Energy Corp, Inc. as of December 31, 2013 and 2012 appearing in this prospectus which is part of a registration statement have been so included in reliance on the report of Manning Elliott LLP, given on the authority of such firm as experts in accounting and auditing. 31 Table of Contents FINANCIALS Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at December 31, 2013 and 2012 F-2 Consolidated Statements of Comprehensive Loss for the years ended December 31, 2013 and 2012 F-3 Consolidated Statements of Shareholders Deficit for the years ended December 31, 2013 and 2012 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2013 and 2012 F-5 Notes to Consolidated Financial Statements F-6 32 Table of Contents Report of Independent Registered Public Accounting Firm To the Directors and Stockholders of GEI Global Energy Corp. (formerly Suja Minerals, Corp.) We have audited the accompanying consolidated balance sheets of GEI Global Energy Corp. as of December 31, 2013 and 2012 and the related consolidated statements of comprehensive loss, stockholders' deficit and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of GEI Global Energy Corp. as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States. The accompanying consolidated financial statements have been prepared assuming that GEI Global Energy Corp. will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, GEI Global Energy Corp. has accumulated losses since inception and has a net working capital deficiency. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Manning Elliott LLP CHARTERED ACCOUNTANTS Vancouver, Canada May 6, 2014 F-1 Table of Contents GEI GLOBAL ENERGY CORP. CONSOLIDATED BALANCE SHEETS (Expressed in U.S. Dollars) December 31, December 31, ASSETS: Current Assets Cash $ $
